DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Regarding PTO 892 and patent cited #4,322,920 A, it is noted that the scanned PDF of this document does not appear to include text, therefore the text has been provided and is cited as NPL. Reference to text for this patent can be found in the attached document cited in the NPL. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “brush base” of claims 1, 15, and 26 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities: “simultaneously contact a floor” should be “are configured to simultaneously contact a floor” for clarity with respect to the functional language recited. 
Claim 13 is objected to because of the following informalities: “wherein the abrasive particles comprise” should be “wherein the abrasive particle additives comprise” to be consistent with the naming in Claim 1. 
Claim 14 is objected to because of the following informalities: “wherein the abrasive particles have” should be “wherein the abrasive particle additives have” to be consistent with the naming in Claim 1. 
Claim 24 is objected to because of the following informalities: “the circumference of the base of the bristle” should be “a circumferences of a base of the bristle” since this is a different base that a base of the brush. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 12-15, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 5,679,067 A), in view of Wells (U.S. Patent No. 4,322,920 A).
Referring to claim 1: Johnson et al. discloses a brush assembly (150 Fig. 13) comprising: a plurality of secured brushes (110 Fig. 11-13), wherein at least one of the plurality of brushes (110 Fig. 11-13) comprises: a brush base (C Fig. 1-A inserted below), and bristles (118 Fig. 11), the bristles (118 Fig. 11) comprising moldable polymeric material and abrasive particle additives (Column 12, lines 30-41; Column 17, lines 51-53). Johnson et al. is silent on the cushion pad and the cushion pad having a 25% compressibility within the range of 6.9 kPa (l psi) to 2413 kPa (350 psi). Wells (U.S. Patent No. 4,322,920 A), in an analogous invention, teaches a similar configuration brush assembly (18 Figs. 1-3) with a plurality of similar configuration brushes (38 Fig. 4) secured to the cushion pad (22 Figs. 1, 3, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the /ANNE M KOZAK/                                                                      Supervisory Patent Examiner, Art Unit 3723                                                                                                                                  attachment material of Johnson et al. with the elastomer of Wells for the purpose of, as it is well known in the art, is easier to use on uneven surfaces and its flexibility can minimize vibrations (Paragraph 9, Page 4 of Wells).
It is noted by the examiner that the material of Wells does not disclose the compressibility range.  The USPTO office does not have a laboratory to perform testing, and since the device of Wells has the same structure as the claimed invention, a body made of elastomer (Paragraph 4, Page 3 of Wells), it can be assumed that the test method performance would be similar. The applicant does not provide criticality in the specification to the specific ranges claimed.  The prior art referenced meets the cited structural limitations and therefore appears to be capable of performing the testing functions as claimed by applicant.    


    PNG
    media_image1.png
    444
    462
    media_image1.png
    Greyscale


Referring to claim 2: The combined references of Johnson et al. and Wells teach the brush, wherein the cushion pad (22 Figs. 1, 3, and 4 of Wells) has a hardness of less than 50 shore A (e.g. Shore A 40, Paragraph 4, Page 3 of Wells).

Referring to claim 3: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the cushion pad (22 Figs. 1, 3, and 4 of Wells) but are silent on the cushion pad having a relaxation modulus less than 25% according to the Relaxation Test. 
It is noted by the examiner that the material of Wells does not disclose the relaxation modulus according to the Relaxation Test.  The USPTO office does not have a laboratory to perform testing, and since the device of Wells has the same structure as the claimed invention, a body made of elastomer (Paragraph 4, Page 3 of Wells), it can be assumed that the test method performance would be similar. The applicant does not provide criticality in the specification to the specific ranges claimed.  The prior art referenced meets the cited structural limitations and therefore appears to be capable of performing the testing functions as claimed by applicant.    

Referring to claim 7: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the cushion pad (22 Figs. 1, 3, and 4 of Wells) comprises at least one of: a non-woven material, a porous material, a fabric material, an inflatable material, and an elastomer (Paragraphs 4 and 5, Page 3 of Wells).

Referring to claim 8: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the at least one of the plurality of brushes (110 Fig. 11-13 of Johnson et al.) is secured to the cushion pad (22 Figs. 1, 3, and 4 of Wells) with a detachable attachment mechanism (130a Fig. 14B; Column 18, lines 13-15 of Johnson et al.). 

Referring to claim 9: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein plurality of brushes (110 Fig. 11-13 of Johnson et al.) are secured to a first major side (side shown in Fig. 4 of Wells) of the cushion pad (22 Figs. 1, 3, and 4 of Wells), and wherein the second major side (side shown in Fig. 3 of Wells) of the cushion pad (22 Figs. 1, 3, and 4 of Wells) comprises an attachment mechanism (36 Figs. 1, 3, and 4 of Wells).

Referring to claim 12: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the cushion pad (22 Figs. 1, 3, and 4 of Wells) is further mounted to a floor cleaning driver (Column 17, lines 34-36 of Johnson et al.), but are silent on the bristles on each of the plurality of brushes being capable of simultaneously contacting a floor surface when pressure is applied to the driver, even when the length of the bristles varies. 
The combined references are silent on specifically being capable of meeting the functional language claimed, i.e. the plurality of brushes simultaneously contacting a floor surface when pressure is applied to the driver.  However, the device of the prior art references appears to be capable of meeting this functional language. For example, as seen in Johnson Fig. 12) placing the device on a flat surface would and applying pressure to the driver appear to meet this limitation. See MPEP 2144.01. Additionally, the device has met the limitations as claimed (e.g. the bristles being made of a moldable polymeric material and including abrasive particles), and thus would be expected to meet the functional limitations given this and the reasoning provided above.  

Referring to claim 13: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the abrasive particles (Column 12, lines 30-41; Column 17, lines 51-53 of Johnson et al.) comprise at least one of: diamond, aluminum oxide, silicon carbide, cerium oxide, precision shaped grains, and agglomerates (Column 12, lines 30-41 of Johnson et al.).

Referring to claim 14: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the abrasive particles (Column 12, lines 30-41; Column 17, lines 51-53 of Johnson et al.) have a median particle size in the range of 1 microns to 10 microns (Column 12, lines 30-34 of Johnson et al.).

Referring to claim 15: Johnson et al. discloses a brush assembly (150 Fig. 13) comprising: a brush (110 Fig. 11-13), attached, wherein the brush (110 Fig. 11-13), comprises: a brush base (C Fig. 1-A inserted above), and bristles (118 Fig. 11), the bristles (118 Fig. 11) comprising moldable polymeric material and abrasive particle additives (Column 12, lines 30-41; Column 17, lines 51-53). Johnson et al. is silent on the cushion pad and the cushion pad having a 25% compressibility within the range of 6.9 kPa (l psi) to 2413 kPa (350 psi). Wells (U.S. Patent No. 4,322,920 A), in an analogous invention, teaches a similar configuration brush assembly (18 Figs. 1-3) with a plurality of similar configuration brushes (38 Fig. 4) secured to the cushion pad (22 Figs. 1, 3, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush attachment material of Johnson et al. with the elastomer of Wells for the purpose of, as it is well known in the art, is easier to use on uneven surfaces and its flexibility can minimize vibrations (Paragraph 9, Page 4 of Wells).
It is noted by the examiner that the material of Wells does not disclose the compressibility range.  The USPTO office does not have a laboratory to perform testing, and since the device of Wells has the same structure as the claimed invention, a body made of elastomer (Paragraph 4, Page 3 of Wells), it can be assumed that the test method performance would be similar. The applicant does not provide criticality in the specification to the specific ranges claimed.  The prior art referenced meets the cited structural limitations and therefore would be capable of performing the testing functions as claimed by applicant.  

Referring to claim 19: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the cushion pad (22 Figs. 1, 3, and 4 of Wells) comprises at least one of: a non-woven material, a porous material, a fabric material, an inflatable material, and an elastomer (Paragraphs 4 and 5, Page 3 of Wells).

Referring to claim 23: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the perimeter (perimeter of 110 of Johnson et al.) of the at least one of the plurality of brushes (110 Fig. 11-13 of Johnson et al.) is wedge-shaped (shown in Fig. 13 of Johnson et al.).

Referring to claim 24: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the bristles (118 Fig. 11 of Johnson et al.) have a conical shape (seen in Fig. 1-A inserted above), wherein the circumference of the base (A Fig. 1-A inserted above of Johnson et al.) of the bristle (118 Fig. 11 of Johnson et al.) is larger than the circumference of the tip (B Fig. 1-A inserted below) of the bristle (118 Fig. 11 of Johnson et al.).

Referring to claim 26: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), wherein the brush base (C Fig. 1-A inserted above) is molded such that it is integral (shown in Fig. 1-A inserted above) with the bristles (118 Fig. 11 of Johnson et al.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 5,679,067 A), in view of Wells (U.S. Patent No. 4,322,920 A), and further in view of another embodiment of Johnson et al. (U.S. Patent No. 5,679,067 A), hereby referred to as Johnson et al II.

Referring to claim 22: The combined references of Johnson et al. and Wells teach the brush assembly (150 Fig. 13 of Johnson et al.), but are silent on the perimeter of the at least one of the plurality of brushes is circular. Johnson et al II’s embodiment, teaches the plurality of brushes (18 Fig. 2) is circular (shown in Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combined references of Johnson et al. and Wells with the teachings of Johnson et al II for the purpose of, as it is well known in the art, for having better coverage in uneven areas (Column 7, lines 58-60 of Johnson et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blick (U.S. Patent No. 9,387,569 B2), a surface polisher with brushes and elastic members. 
Caron (U.S. Patent No. 4,271,557 A), a floor brush assembly with shock absorbing capabilities. 
Chou et al. (U.S. Pub. 2016/0346901 A1), a surface polisher with circular pads. 
Van Eijden et al. (U.S. Patent No. 8,272,924 B2), a grinding machine with planetary pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723